USCA11 Case: 22-10452    Document: 27-1     Date Filed: 12/06/2022   Page: 1 of 4




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10452
                          Non-Argument Calendar
                          ____________________

       BOBBY W. BRYANT, JR.,
                                                     Plaintiff-Appellant,
       versus
       NORFOLK SOUTHERN RAILROAD,
       JASON MCWILLIAMS,


                                                 Defendants-Appellees.


                          ____________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                    D.C. Docket No. 5:20-cv-00225-TES
USCA11 Case: 22-10452      Document: 27-1      Date Filed: 12/06/2022     Page: 2 of 4




       2                       Opinion of the Court                 22-10452

                            ____________________

       Before WILSON, BRANCH, and LUCK, Circuit Judges.
       PER CURIAM:
               Bobby W. Bryant, Jr. appeals from the district court’s order
       granting summary judgment to Norfolk Southern Railroad (Nor-
       folk), his employer, on his claims alleging a hostile work environ-
       ment and retaliation under Title VII of the Civil Rights Act of 1964,
       42 U.S.C. §§ 2000e-2 and 3, and dismissing related state-law claims
       against Jason McWilliams, his former co-employee. After careful
       review, we affirm.
               First, Bryant challenges the district court’s denial of his mo-
       tion to strike portions of an affidavit submitted by Norfolk in sup-
       port of its summary judgment motion because it contained inad-
       missible hearsay. Even assuming the challenged testimony was in-
       admissible, it could presumably be reduced to admissible evidence
       at trial by having those individuals testify to their statements. See
       Jones v. UPS Ground Freight, 683 F.3d 1283, 1293–94 (11th Cir.
       2012). Thus, we find that the district court did not abuse its discre-
       tion in denying Bryant’s motion to strike. See Conroy v. Abraham
       Chevrolet-Tampa, Inc., 375 F.3d 1228, 1232 (11th Cir. 2004) (noting
       that “we will affirm a district court’s evidentiary ruling unless the
       district court has made a ‘clear error of judgment’ or has applied an
       ‘incorrect legal standard’”).
             Next, Bryant argues that the district court erred in accepting
       Norfolk’s statement of material facts as true. Following the Middle
USCA11 Case: 22-10452         Document: 27-1        Date Filed: 12/06/2022         Page: 3 of 4




       22-10452                   Opinion of the Court                               3

       District of Georgia local rules, Norfolk submitted a statement of
       materials facts over which it contends there is no genuine dispute.
       See M.D. Ga. Local Rule 56. Bryant did not attach a separate and
       concise statement of material facts or specifically respond to any of
       Norfolk’s numbered material facts as required by the local rules.
       See id. Thus, the district court did not abuse its discretion in finding
       Norfolk’s statement of material facts to be admitted. See Mann v.
       Taser Int’l, Inc., 588 F.3d 1291, 1302 (11th Cir. 2009) (stating that
       we “review a district court’s application of local rules for an abuse
       of discretion”).
              Then, Bryant argues that the district court erred in granting
       summary judgment for Norfolk on his hostile work environment
       and retaliation claims. After a careful review of the record, 1 we
       find that summary judgment for Norfolk was appropriate for the
       reasons stated in the district court’s thorough and well-reasoned
       order.
              Lastly, Bryant argues that the district court erred in declin-
       ing to exercise supplemental jurisdiction over his remaining state-
       law claims against McWilliams and by denying his motion to en-
       force a settlement agreement. After the district court found


       1 We review a district court’s grant of summary judgment de novo, “viewing
       all the evidence, and drawing all reasonable inferences, in favor of the non-
       moving party.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir.
       2005) (per curiam). “We will affirm the grant of summary judgment only if
       there is no genuine issue as to any material fact, and the moving party is enti-
       tled to judgment as a matter of law.” Id.
USCA11 Case: 22-10452         Document: 27-1         Date Filed: 12/06/2022         Page: 4 of 4




       4                          Opinion of the Court                       22-10452

       summary judgment appropriate for Norfolk on Bryant’s federal
       law claims, the only remaining claims were his state-law claims
       against McWilliams, which the district court has discretion to de-
       cline to exercise supplemental jurisdiction over. 28 U.S.C.
       § 1367(c)(3). Thus, the district court did not abuse its considerable
       discretion in declining to exercise supplemental jurisdiction over
       Bryant’s state-law claims and denying his motion to enforce the set-
       tlement agreement as to those claims. 2 See Romero v. Drummond
       Co., 552 F.3d 1303, 1313 (11th Cir. 2008) (noting that “[w]e review
       for abuse of discretion a decision not to exercise supplemental ju-
       risdiction”).
               AFFIRMED.




       2 McWilliams moves this court to award him double costs and attorney’s fees,
       arguing that Bryant’s appeal is frivolous because we lack appellate jurisdiction
       over Bryant’s appeal of the dismissal of the claims against him. But because
       the district court’s dismissal without prejudice of Bryant’s state-law claims was
       a final decision that ended litigation on the merits in federal court, we have
       appellate jurisdiction. Even though we find that Bryant did not show the dis-
       trict court abused its discretion here, Bryant’s arguments are not “utterly de-
       void of merit.” McLaurin v. Terminix Int’l Co., 13 F.4th 1232, 1243 (11th Cir.
       2021). Thus, McWilliams’s motion for sanctions is DENIED.